21 So. 3d 913 (2009)
Jose VELEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-859.
District Court of Appeal of Florida, Third District.
November 12, 2009.
*914 Carlos J. Martinez, Public Defender, and Maria E. Lauredo, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Ansley B. Peacock, Assistant Attorney General, for appellee.
Before WELLS, SHEPHERD, and CORTIÑAS, JJ.
PER CURIAM.
Affirmed. Jones v. State, 652 So. 2d 346, 349 (Fla.1995) ("[A] taking of property that otherwise would be considered a theft constitutes robbery when in the course of the taking either force, violence, assault, or putting in fear is used.")